DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesso (US 2018/0288546).

Regarding claim 1, Lesso discloses a method for checking a sensor value of a MEMS sensor (see Abstract and paragraphs 0104-0106: analyzes sensor values to see if they are reliable or not, i.e. checking sensor values; and see paragraphs 0066 and 0136: sensor is a MEMS transducer), comprising the following steps: 
detecting an output signal of the MEMS sensor and ascertaining the sensor value as a function of the output signal (see Abstract, Fig. 6, and paragraphs 0012-0014 and 0104-0106: receiving a microphone signal and analyzing the microphone signal, determines resonance frequency and quality factor values from the sensor signal; and see paragraphs 0066 and 0136: sensor is a MEMS transducer); 
examining frequency components of the output signal (see Abstract and paragraphs 0104-0106: analyzes spectrum of the signal of a frequency range of interest); 

when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value (see Abstract and paragraphs 0104-0106: when it is determined to be unreliable, any values of resonance frequency or quality factor determined from a spectrum signal determined to be unreliable may be discarded).

Regarding claim 3, Lesso discloses wherein the frequency components of at least one segment of a frequency spectrum of the output signal are examined (see Abstract and paragraphs 0104-0106: analyses frequency range of interest, i.e. a segment of a frequency spectrum).

Regarding claim 4, Lesso discloses wherein at least one amplitude of the frequency components is compared to at least one threshold value (see Abstract and paragraphs 0104-0106: compares activity level to a threshold value, activity level meets the broadly recited limitation of an amplitude value of the frequency components as it is representative of an amplitude value for the frequency components that is being 

Regarding claim 5, Lesso discloses wherein an average amplitude of a segment of a frequency spectrum of the output signal is compared to the at least one threshold value, or an amplitude of a certain frequency corresponding to a natural resonance of sensor structures of the MEMS sensor is compared to the threshold value, or amplitudes of a certain frequency range are compared to the at least one threshold value (see Abstract and paragraphs 0104-0106: compares activity level to a threshold value, activity level meets the broadly recited limitation as is representative of amplitudes values over frequency range of interest, i.e. certain frequency range, that is compared to at least one threshold value).

Regarding claim 9, Lesso discloses wherein the MEMS sensor is a pressure sensor, or a humidity sensor, or a temperature sensor, or a magnetic field sensor, or a gas sensor (see paragraphs 0065-0066: sensor is a pressure sensor; and see paragraphs 0066 and 0136: sensor is a MEMS transducer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lesso (US 2018/0288546) in view of Nashimoto (US 2020/0387610).
Regarding claim 10, Lesso discloses a processor with a computer program for checking a sensor value of a MEMS sensor the computer program, when executed by a computer, causing the computer to perform the following steps (see Abstract and paragraphs 0104-0106: analyzes sensor values to see if they are reliable or not, i.e. checking sensor values; and see paragraphs 0066 and 0136: sensor is a MEMS transducer; and see paragraph 0143: processor with code/computer program for implementing the method)
detecting an output signal of the MEMS sensor and ascertaining the sensor value as a function of the output signal (see Abstract, Fig. 6, and paragraphs 0012-0014 and 0104-0106: receiving a microphone signal and analyzing the microphone signal, determines resonance frequency and quality factor values from the sensor signal; and see paragraphs 0066 and 0136: sensor is a MEMS transducer); 
examining frequency components of the output signal (see Abstract and paragraphs 0104-0106: analyzes spectrum of the signal of a frequency range of interest); 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components (see Abstract and paragraphs 0104-0106: analyzes spectrum of the signal of a frequency range of interest, based upon analysis determines if the determined sensor values are reliable or not); and 


Lesso does not expressly disclose a non-transitory machine-readable memory medium on which is stored a computer program.

Nashimoto discloses a non-transitory machine-readable memory medium on which is stored a computer program (see Fig. 2, paragraphs 0046 and 0130, and claim 12). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lesso with the teachings of Nashimoto, i.e. using a non-transitory memory to store program instructions for a processor to execute, for the advantageous benefit of using conventional computer parts for storing program instructions. 

Regarding claim 11, Lesso discloses a device having a processing unit and a computer program for checking a sensor value of a MEMS sensor, the computer program, when executed by the processing unit, causing the processing unit to perform 
detecting an output signal of the MEMS sensor and ascertaining the sensor value as a function of the output signal (see Abstract, Fig. 6, and paragraphs 0012-0014 and 0104-0106: receiving a microphone signal and analyzing the microphone signal, determines resonance frequency and quality factor values from the sensor signal; and see paragraphs 0066 and 0136: sensor is a MEMS transducer); 
examining frequency components of the output signal (see Abstract and paragraphs 0104-0106: analyzes spectrum of the signal of a frequency range of interest); 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components (see Abstract and paragraphs 0104-0106: analyzes spectrum of the signal of a frequency range of interest, based upon analysis determines if the determined sensor values are reliable or not); and 
when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value (see Abstract and paragraphs 0104-0106: when it is determined to be unreliable, any values of resonance frequency or quality factor determined from a spectrum signal determined to be unreliable may be discarded).



Nashimoto discloses a non-transitory memory medium on which is stored a computer program (see Fig. 2, paragraphs 0046 and 0130, and claim 12). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Lesso with the teachings of Nashimoto, i.e. using a non-transitory memory to store program instructions for a processor to execute, for the advantageous benefit of using conventional computer parts for storing program instructions. 

Claim 1-2, 6-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nashimoto (US 2020/0387610) in view of Humphries (US 2012/0209545), and Tay (US 2019/0196481). 

Regarding claim 1, Nashimoto discloses a method for checking a sensor value of a MEMS sensor (see Abstract, Fig. 1, and paragraphs 0022-0024: checks sensor values of a MEMS sensor to see if there is an attack), comprising the following steps: 
examining frequency components of the output signal (see Fig. 1 and paragraphs 0046, 0064, 0065, and 0070: discusses analyzing frequency components of the output signal); and 
determining whether the ascertained sensor value is normal or abnormal/unreliable as a function of the examination of the frequency components (see 

Nashimoto does not expressly disclose detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal; 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components; and 
when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value.

Humphries discloses detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal (see paragraphs 0036: determining displacement or acceleration from the accelerometer signals); and 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components (see Abstract and paragraphs 0042-0043 and 0047: flags sensors wherein the natural frequency of the vibration sensors deviates its normal frequency, i.e. determines if sensors are normal/reliable or unreliable and need to be replaced or repaired). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto with the teachings of Humphries, i.e. further analyzing the frequency characteristics of the sensor, for the advantageous benefit of 
Nashimoto and Humphries do not expressly disclose when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value.

Tay discloses a control system and when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value (see paragraph 0018, 0041-0043, and 0047: discards unreliable sensor data when the data is deemed to be unreliable).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto in view of Humphries with the teachings of Tay, i.e. discarding unreliable data, for the advantageous benefit of ensuring that the control system does not rely upon and act on false/inaccurate data.  

Regarding claim 2, Nashimoto does not expressly disclose wherein the frequency components are examined for natural resonances of sensor structures of the MEMS sensor.

Humphries discloses wherein the frequency components are examined for natural resonances of sensor structures of the sensor (see Abstract and paragraphs 0042-0043 and 0047: flags sensors wherein the natural frequency of the vibration sensors deviates its normal frequency, i.e. analyzes the sensor for natural resonances of the sensor). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto in view of Tay with the teachings of Humphries, i.e. further analyzing for changes in the natural resonance of the sensor, for the advantageous benefit of identifying and reporting when a sensor is unreliable/damaged and needs to be repaired/replaced. Once modified, the modification would result in performing the disclosed measurement and analysis on the MEMS sensor of Nashimoto. 

Regarding claim 6, Nashimoto does not expressly disclose wherein the frequency components are examined for a certain pattern or are compared to a stored pattern.

Humphries discloses wherein the frequency components are examined for natural resonances of sensor structures of the sensor (see Abstract, Figs. 5-9, and 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto in view of Tay with the teachings of Humphries, i.e. further analyzing for changes in the natural resonance of the sensor, for the advantageous benefit of identifying and reporting when a sensor is unreliable/damaged and needs to be repaired/replaced.

Regarding claim 7, Nashimoto, previously modified by Humphries and Tay, further discloses wherein the ascertained sensor value is detected as abnormal, i.e. unreliable, when an influence of external sound sources on the MEMS sensor is detected as a function of the examination, the influence being an attack on the MEMS sensor by sound waves (see Abstract, Fig. 1, and paragraphs 0043, 0047, 0061-0062, and 0119-0120: abnormal detection in relation an attack on the MEMS sensor by sound/acoustic waves).

Regarding claim 8, Nashimoto, previously modified by Humphries and Tay, further discloses wherein the MEMS sensor is an inertial sensor, the inertial sensor being an acceleration sensor, or a yaw rate sensor, or a gyroscope (see paragraph 0051: MEMS acceleration sensor or gyroscope).

Regarding claim 12, Nashimoto discloses a vehicle, an airplane, a robot or a mobile user terminal having a MEMS sensor (see Abstract and paragraphs 0005 and 
examining frequency components of the output signal (see Fig. 1 and paragraphs 0046, 0064, 0065, and 0070: discusses analyzing frequency components of the output signal); and 
determining whether the ascertained sensor value is normal or abnormal/unreliable as a function of the examination of the frequency components (see Abstract, Figs. 1 and 6, and paragraphs 0062 and 0119-0120: discusses determining if the sensor data is normal or abnormal). 

Nashimoto does not expressly disclose detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal; 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components; and 
when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a 

Humphries discloses detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal (see paragraphs 0036: determining displacement or acceleration from the accelerometer signals); and 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components (see Abstract and paragraphs 0042-0043 and 0047: flags sensors wherein the natural frequency of the vibration sensors deviates its normal frequency, i.e. determines if sensors are normal/reliable or unreliable and need to be replaced or repaired). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto with the teachings of Humphries, i.e. further analyzing the frequency characteristics of the sensor, for the advantageous benefit of identifying and reporting when a sensor is unreliable/damaged and needs to be repaired/replaced. Once modified, the modification would result in performing the disclosed measurement and analysis on the MEMS sensor of Nashimoto. 

Nashimoto and Humphries do not expressly disclose when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto in view of Humphries with the teachings of Tay, i.e. discarding unreliable data, for the advantageous benefit of ensuring that the control system does not rely upon and act on false/inaccurate data.  

Regarding claim 13, Nashimoto discloses a method for controlling a vehicle, an airplane, a robot or a mobile user terminal, using a sensor value of a MEMS sensor (see Abstract and paragraphs 0005, 0043, 0125, 0138, and 0155: robot with a MEMS sensor, includes a controller and controlling the robot/actuator based on a control signal provided by the control), comprising the following steps: 
examining frequency components of the output signal (see Fig. 1 and paragraphs 0046, 0064, 0065, and 0070: discusses analyzing frequency components of the output signal); 
determining whether the ascertained sensor value is normal or abnormal/unreliable as a function of the examination of the frequency components (see Abstract, Figs. 1 and 6, and paragraphs 0062 and 0119-0120: discusses determining if the sensor data is normal or abnormal); and 


Nashimoto does not expressly disclose detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal; 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components; 
when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value; and 
wherein the vehicle, the airplane, the robot or the mobile user terminal is controlled by the ascertained sensor value when the sensor value is detected as reliable. 

Humphries discloses detecting an output signal of the sensor and ascertaining the sensor value as a function of the output signal (see paragraphs 0036: determining displacement or acceleration from the accelerometer signals); and 
determining whether the ascertained sensor value is reliable or unreliable as a function of the examination of the frequency components (see Abstract and paragraphs 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto with the teachings of Humphries, i.e. further analyzing the frequency characteristics of the sensor, for the advantageous benefit of identifying and reporting when a sensor is unreliable/damaged and needs to be repaired/replaced. Once modified, the modification would result in performing the disclosed measurement and analysis on the MEMS sensor of Nashimoto. 

Nashimoto and Humphries do not expressly disclose when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value; and 
wherein the vehicle, the airplane, the robot or the mobile user terminal is controlled by the ascertained sensor value when the sensor value is detected as reliable.

Tay discloses a control system and when the sensor value is determined to be unreliable: (i) discarding the sensor value, or (ii) providing the sensor value with a lower weighting, or (iii) outputting a warning about the unreliability of the sensor value, or (iv) storing an item of information relating to the unreliability of the sensor value (see 
wherein the vehicle, the airplane, the robot or the mobile user terminal is controlled by the ascertained sensor value when the sensor value is detected as reliable (see paragraph 0018, 0041-0043, and 0047: when sensor data is reliable, executes decision in relation to navigation of the vehicle based on the sensor data when the sensor data is reliable). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Nashimoto in view of Humphries with the teachings of Tay, i.e. discarding unreliable data, for the advantageous benefit of ensuring that the control system does not rely upon and act on false/inaccurate data. Once modified, it would have been obvious to control the robot of Nishimoto using sensor data that has been determined to be reliable. 

Regarding claim 14, Nashimoto and Humphries do not expressly disclose wherein the ascertained sensor value is discarded for the control when the sensor value is detected as unreliable. 

Tay discloses a control system and wherein the ascertained sensor value is discarded for the control when the sensor value is detected as unreliable (see paragraph 0018, 0041-0043, and 0047: discards unreliable sensor data when the data is deemed to be unreliable).


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dakshinamurthy (US 2019/0186917) discloses analyzing frequency values of a MEMS gyroscope to see if they fall outside of normal operating ranges.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865